Citation Nr: 0013750	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  99-03 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability evaluation for 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	R. EDWARD BATES, ATTORNEY


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1998 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

I view of the Board's holding as to the increased rating 
issue, the issue of entitlement to a total disability 
evaluation for individual unemployability is addressed in the 
Remand portion of this decision.


FINDINGS OF FACT

1.  All relevant facts have been properly developed in this 
case; no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

2.  The veteran has difficulty in adapting to stressful 
circumstances (including work or a work-like setting) and an 
inability to establish and maintain effective relationships.

3.  The evidence does not show that the veteran incurs total 
occupational and social impairment.


CONCLUSION OF LAW

The schedular criteria for a 70 percent evaluation, and no 
higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

This highly decorated Vietnam veteran was diagnosed with PTSD 
after industrial injuries incurred in 1986 and 1987 triggered 
PTSD symptoms relating back to his service in the Republic of 
Vietnam.  The veteran's PTSD was service connected in an 
April 1997 rating decision, which evaluated his disability as 
50 percent disabling.  In February 1998, the veteran 
submitted a VA Form 21-8940, in which he requested an 
increase in his PTSD rating in addition to TDIU 
consideration.   The RO, in a September 1998 rating decision, 
continued the veteran's PTSD rating at 50 percent and denied 
his claim for TDIU; it is this decision from which the 
veteran appeals.  

In the April 1997 VA compensation and pension (C&P) PTSD 
examination report, the examiner relates that the veteran 
complained of the following symptoms:

"I wake up sweating with my heart 
racing.  I get about three to four hours 
of sleep a night.  I get dreams about 
Vietnam about two to three times a week.  
In my dreams, I'm alive and everybody 
else is dead.  I won't watch war stories 
on TV.  I can't be around people...when I'm 
around people, I get panic attacks.  My 
accidents, when I was working in 
construction, occurred at the same time 
of the year the big battles in Vietnam 
occurred...that was in August and 
September.  It's hard for me not to think 
about Vietnam.  Every time [I] turn on 
the TV there is some violence.  You will 
never find me in the Everglades or 
camping because it would be like being 
back on patrol in Vietnam.  I run away 
from people.  I'm so tense when I'm 
around people."

The examiner then noted the following examination results:

"The [veteran] is alert and oriented 
[times] three.  He is a well-nourished, 
well-developed, white male who is neatly 
and casually dressed.  He makes good eye 
contact, is cooperative and appears to be 
in no apparent distress.  His affect is 
blunted and his mood is anxious.  His 
speech is clear, coherent, goal directed, 
unpressured, with no flights of ideas or 
looseness of association.  He has no 
suicidal or homicidal ideations.  He has 
no auditory or visual hallucinations, nor 
delusions.  Insight and judgment [are] 
fair to good."

The examination report further indicates a diagnosis of post 
traumatic stress disorder, chronic, of moderate to severe 
intensity and shows a score of 50 on the Global Assessment of 
Functioning (GAF) scale.  

A second VA C&P PTSD examination was performed in April 1998 
and relates the following subjective complaints:

"It gets so bad at nighttime, I'm losing 
my teeth from grinding.  My wife wakes me 
up when I'm rolling around.  I dream 
about guns quite a few nights a week.  I 
don't watch any TV because of the guns.  
I just do work around the house.  I don't 
want to be around people.  I almost feel 
like I want to hit people just to get 
them away from me.  I get headaches that 
affect the hearing in my left side.  I'm 
really anxious all the time.  I don't 
want to be near anybody.  If I hear a 
noise that sounds like a gunshot, I have 
an instant reflex of panic.  I've got to 
sit in a corner where I can see people.  
I don't have any concentration."  

The examiner noted the following physical examination 
results:

The [veteran] is alert and oriented 
[times] 3.  He is a well-developed, well-
nourished, white male who is casually 
dressed.  He makes good eye contact, is 
cooperative and appears to be in no 
apparent distress.  Affect is blunted and 
mood is anxious.  Speech is clear, 
coherent, goal directed, unpressured, 
with no flights of ideas or looseness of 
association.  He has no suicidal or 
homicidal ideations.  He has no auditory 
or visual hallucinations, nor delusions.  

The examination report further indicates a diagnosis of post 
traumatic stress disorder, of moderate to severe intensity 
and shows a score of 50 on the Global Assessment of 
Functioning (GAF) scale.  

A Mental Residual Functional Capacity Assessment (MRFCA) form 
dated November 1998 shows the veteran had severe impairment 
in the following areas:  his ability to work in coordination 
with or proximity to others without being distracted by them; 
(2) his ability to interact appropriately with the general 
public; (3) his ability to get along with coworkers or peers 
without distracting them or exhibiting behavioral extremes; 
and (4) his ability to be aware of normal hazards and take 
appropriate precautions.  

The MRFCA further shows the veteran incurs moderately severe 
impairment in the following areas:  (1) his ability to 
understand and remember detailed instructions; (2) his 
ability to carry out detailed instructions; (3) his ability 
to complete a normal workday and workweek without 
interruptions from psychologically based symptoms and to 
perform at a consistent pace without and unreasonable number 
and length of rest periods; and (4) his ability to travel in 
unfamiliar places or use public transportation.  

The Board further acknowledges and has reviewed a document 
entitled "Generally Accepted Vocational Principles (GAVP)," 
authored by Dr. Schiro-Geist and submitted in October 1998 
(according to the accompanying cover letter) by the veteran's 
attorney.

Legal Analysis

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
PTSD within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
A claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  See Proscelle v. Derwinski, 2 
Vet. App 629 (1992).

The veteran has been accorded VA examinations and his 
treatment records have been associated with the file.  The 
Board is satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The percentage ratings in the 
Schedule for Rating Disabilities (Schedule) represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from such disabilities and their 
residual conditions in civil occupations.  38 C.F.R. § 4.1 
(1999).  Moreover, each disability must be considered from 
the point of view of the veteran working or seeking work.  
38 C.F.R. § 4.2 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

Increased Rating for PTSD

Under the criteria for rating mental disorders, a 100 percent 
evaluation is assigned when PTSD results in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411-9440 
(1999).    

While the clinical findings show the veteran incurs no such 
symptoms as suicidal ideation, participation in obsessive 
rituals, illogical, obscure or irrelevant speech, near-
continuous panic or depression affecting his ability to 
function independently, appropriately and effectively, 
impaired impulse control, spatial disorientation or neglect 
of personal appearance and hygiene, they do show he has 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting) and an inability to establish 
and maintain effective relationships.  The findings contained 
in the November 1998 MRFCA report are particularly probative 
regarding the veteran's inability to interact with others in 
either a social setting or in the workplace.  Further, his 
GAF score of 50 contemplates serious mental illness symptoms 
or serious impairment in social or occupational functioning.  
American Psychiatric Association Diagnostic and  Statistical 
Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  
Therefore, the Board finds that the evidence is in equipoise 
regarding the assignment of a rating between 50 and 70 
percent for PTSD.  As such, the Board, in accordance with the 
benefit of the doubt doctrine, will assign a disability 
rating of 70 percent, and no higher, to the veteran's 
service-connected PTSD.  

The Board has considered a 100 percent rating, but the 
evidence does not show that the veteran incurs total 
occupational and social impairment.  The veteran has a wife 
and two children, an indication of at least some social 
competency.  Further, a GAF score of 50, while reflective of 
serious social and occupational impairment, does not indicate 
total impairment.  Since none of the criteria for a 100 
percent disability rating have been met, the Board cannot 
justify a 100 percent disability rating for the veteran's 
PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411-9440 (1999).    


ORDER

A 70 percent evaluation is granted for PTSD, subject to the 
laws and regulations governing the award of monetary 
benefits.



REMAND

Because the decision above grants an increased evaluation, 
the Board finds that the claim for a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities should be remanded to the RO 
to ensure that due process requirements are met.  
Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should review the appellant's claim that 
he is entitled to unemployability benefits 
because his service-connected disability 
prevents him for performing any substantially 
gainful employment.  If that benefit remains 
denied, a supplemental statement of the case 
should be furnished to the appellant and his 
representative, and they should be afforded the 
appropriate period of time to respond.  
Thereafter, the case should be returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to ensure that the appellant is 
afforded his due process rights and fair process rights.  No 
opinion, either legal or factual, is intimated by this REMAND 
as to the merits of the appellant's claims.  No additional 
action is required by the appellant until he receives further 
notification from VA.  





		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

